DETAILED ACTION
The present office action is responsive to the applicant’s filling  amendment on 7/25/2022. 
The application contains claims 1-18 and 20 and have been examined. 
IDS filed 7/25/2022 and the references cited have been considered by the examiner 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art references taken either alone or in combination disclose:

“retraining the DeepQA system to retrieve answers, for the certain type of question, that
include one or more of the answer key measurement unit and the candidate passage measurement unit, wherein retrained DeepQA system controls a physical aircraft;  …recognizing, by the retrained DeepQA system, that the physical aircraft is flying below an identified minimum approach speed while landing, wherein the minimum approach speed is identified by the retrained DeepQA system, and wherein an auto-assist hydraulic system is required to control a rudder of the physical aircraft if the physical aircraft is flying below the identified minimum approach speed while landing; and in response to recognizing that the physical aircraft is flying below the identified minimum approach speed while landing, automatically activating, by the retrained DeepQA system, the auto-assist hydraulic system to control a rudder of the physical aircraft while the physical aircraft is landing.
These limitations in combination with the remaining elements and features of the claimed invention are the reasons that the applicant’s invention defines over the prior art of record. 

The closes prior art of record are: 

Beller et al. (US 20180011837): teaches implementing a natural language for generating semantically equivalent variants of a natural language term. Receiving an input term for variant analysis, identifies a semantic type of the input term based on a store of semantic types. The system receives inputs and locates answers based on a corpus of data having measuring units associated to the answer values

Brown et al. (US 20200364511): teaches optimizing a conversation system by determining an intent and entities in a query from a user based on an answer/response from the user to his/her query.

Yamasaki (US 9199723): teaches a computer that controls flight based on either a flight control law that controls flight by controlling the deflection angles of control surfaces or a control surface/thrust integrated flight control law that controls flight by controlling the deflection angles of the control surfaces and engine thrust, and a control surface failure/damage detection device. Correcting angles of surfaces and thrust when there is a malfunction. 

Ahuja et al. (US 20160180726): teaches generating Question and Answer (QA) systems which may take an input question, analyze it, and return results to the input question. QA systems provide mechanisms for searching through large sets of sources of content (e.g., electronic documents) and analyze them with regard to an input question to determine an answer to the question. The system uses confidence scores to relate questions and provide associated answers to the user

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144